Exhibit 10.1

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

FIFTH AMENDMENT TO COLLABORATION AND LICENSE AGREEMENT

This  Fifth Amendment (this “Amendment”), effective June 28,  2019  (“Fifth
Amendment Effective Date”), is by and between F. Hoffmann-La Roche Ltd, with an
office and place of business at Grenzacherstrasse 124, 4070 Basel, Switzerland
and Hoffmann-La Roche Inc., with an office and place of business at 150 Clove
Road, Suite 8, Little Falls, New Jersey 07424, U.S.A. (together referred to as
“Roche”) and Blueprint Medicines Corporation, located at 45 Sidney Street,
Cambridge, Massachusetts 02139 U.S.A.  (“BPM”). Capitalized terms used and not
otherwise defined in this Amendment shall have the meanings set forth in the
Agreement (as defined below).

WHEREAS, BPM and Roche entered into a Collaboration and License Agreement, dated
March 14, 2016, as amended by an amendment, effective April 15, 2016, a second
amendment, effective April 27, 2016, a third amendment, effective August 4,
2016, and a fourth amendment, effective February 25, 2019 (collectively, the
“Agreement”);  and

WHEREAS, the Parties wish to [***];

NOW THEREFORE, Roche and BPM hereby agree as follows:

1.          The first sentence of Section 4.1.6 of the Agreement shall be
deleted in its entirety and replaced by the following:

“Part 2 shall start with Screening of Library Compounds selected by both Parties
(e.g., the diversity set comprised in BPM Technology) in both assays performed
by BPM (Jurkat-cell based) and by Roche ([***]), and the screening and
validation phase of Part 2 [***] shall end as follows: [***].” 

2.          The definition of “Leftover Targets” in Section 1.73 of the
Agreement shall be amended by deleting it in its entirety and replacing it with
the following Section 1.73:

“1.73  Leftover Targets

The term “Leftover Targets” shall mean (a) those Collaboration Targets for which
an Option Right has not been exercised by Roche, including those (i) in the Pool
after the JRC’s right to replace Collaboration Targets in the Pool has ended
pursuant to Section 4.1.6 and/or (ii) that have been replaced with a new
Collaboration Target [***].”

This Amendment may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Counterparts may be delivered via facsimile, electronic
mail (including pdf or other electronic signature) or other transmission method
and any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes.

This Amendment shall be effective as of the Fifth Amendment Effective Date.  On
and after the Fifth Amendment Effective Date, each reference in the Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and
each similar reference in the other documents entered into in connection with
the Agreement, shall mean and be a reference to the Agreement, as amended by
this Amendment.  Except as specifically amended above, the

-  1  -



 

Agreement shall remain in full force and effect in accordance with its terms and
is hereby ratified and confirmed.

This Amendment shall be governed by and construed in accordance with the laws of
the State of New York, without reference to its conflict of laws principles, and
shall not be governed by the United Nations Convention of International
Contracts on the Sale of Goods (the Vienna Convention).

[Signature page follows.]

 

 



-  2  -



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives.

 

 

 

 

Blueprint Medicines Corporation

 

 

 

 

 

/s/ Jeffrey W. Albers

 

 

 

 

 

Name: Jeffrey W. Albers

 

 

 

 

 

Title:    Chief Executive Officer

 

 

 

 

 

 

 

 

F. Hoffmann-La Roche Ltd

 

 

 

 

 

/s/ Stefan Arnold

 

/s/ Barbara Luekel

 

 

 

Name: Stefan Arnold

 

Name: Barbara Luekel

 

 

 

Title:  Head Legal Pharma

 

Title: Global Head of Research Technologies Partnering

 

 

 

 

 

 

Hoffmann-La Roche Inc.

 

 

 

 

 

/s/ John P. Parise

 

 

 

 

 

Name: John P. Parise

 

 

 

 

 

Title:    Authorized Signatory

 

 

 

-  3  -

